--------------------------------------------------------------------------------

SHARE PURCHASE AND SALE AGREEMENT

THIS AGREEMENT is made effective as of the 1st day of January, 2014

AMONG:

FUHUIYUAN INTERNATIONAL HOLDINGS LIMITED. a State of
Nevada corporation having its executive officer at Suite 204, 15615 102
Avenue, Edmonton, Alberta Canada.

(“Pubco”)

AND:

KWEST INVESTMENTS & DEVELOPMENT INC., an Alberta
corporation with an office at Suite 204, 15615 102 Avenue, Edmonton,
Alberta, Canada. 

 (“Subco”)

AND:

THE UNDERSIGNED SUBCOPURCHASERS AS LISTED ON
SCHEDULE 1 ATTACHED HERETO

(the “Purchasers”)

WHEREAS:

A.

Pubco is the registered and beneficial owners of 100% of the issued and
outstanding securities in the capital stock of Subco; and

    B.

The Purchasers wish to purchase, and Pubco wishes to sell, 100% of the issued
and outstanding securities in the capital stock of Subco.

THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration (the receipt and sufficiency
of which are hereby acknowledged), the parties covenant and agree as follows:

1.

DEFINITIONS


  1.1

Definitions. The following terms have the following meanings, unless the context
indicates otherwise:


  (a)

“Agreement” shall mean this Agreement, and all the exhibits, schedules and other
documents attached to or referred to in this Agreement, and all amendments and
supplements, if any, to this Agreement;

        (b)

“Closing” shall mean the completion of the Transaction, in accordance with
Section 6 hereof, at which the Closing Documents shall be exchanged by the
parties, except for those documents or other items specifically required to be
exchanged at a later time;


--------------------------------------------------------------------------------

- 2 -

  (c)

“Closing Date” shall mean a date mutually agreed upon by the parties hereto in
writing and in accordance with Section 9.6 following the satisfaction or waiver
by Pubco and the Purchasers of the conditions precedent set out in Sections 5.1
and 5.2 respectively;

        (d)

“Closing Documents” shall mean the papers, instruments and documents required to
be executed and delivered at the Closing pursuant to this Agreement;

        (e)

“Exchange Act” shall mean the United States Securities Exchange Act of 1934, as
amended;

        (f)

“Liabilities” shall include any direct or indirect indebtedness, guaranty,
endorsement, claim, loss, damage, deficiency, cost, expense, obligation or
responsibility, fixed or unfixed, known or unknown, asserted choate or inchoate,
liquidated or unliquidated, secured or unsecured;

        (g)

“Purchase Price” shall mean one hundred United States Dollars (USD$100) payable
in cash or by cheque.

        (h)

“Subco Shares” shall mean the 200 common shares of Subco held by Pubco, being
100% of the issued and outstanding securities of Subco;

        (i)

“Pubco Shares” shall mean the 3,000,000 fully paid and non-assessable common
shares of Pubco held by the Purchasers as set out in Schedule 1 hereto, to be
tendered to Pubco upon the Closing.

        (j)

“SEC” shall mean the Securities and Exchange Commission;

        (k)

“Securities Act” shall mean the United States Securities Act of 1933, as
amended;

        (l)

“Taxes” shall include international, federal, state, provincial and local income
taxes, capital gains tax, value-added taxes, franchise, personal property and
real property taxes, levies, assessments, tariffs, duties (including any customs
duty), business license or other fees, sales, use and any other taxes relating
to the assets of the designated party or the business of the designated party
for all periods up to and including the Closing Date, together with any related
charge or amount, including interest, fines, penalties and additions to tax, if
any, arising out of tax assessments; and

        (m)

“Transaction” shall mean the purchase of the Subco Shares by the Purchasers from
Priveco in consideration of the Purchase Price and the delivery of the Pubco
Shares.


  1.2

Schedules. The following schedules are attached to and form part of this
Agreement:


Schedule 1 – Purchasers Schedule 2 – Bill of Sale Schedule 3 – Directors and
Officers of Subco Schedule 4 – Subco Material Contracts


  1.3

Currency. All references to currency referred to in this Agreement are in United
States Dollars (US$), unless expressly stated otherwise.


--------------------------------------------------------------------------------

- 3 -

2.

THE OFFER, PURCHASE AND SALE OF SHARES


  2.1

Offer, Purchase and Sale of Shares. Subject to the terms and conditions of this
Agreement, the Pubco hereby covenants and agrees to sell, assign and transfer to
the Purchasers, and the Purchasers hereby covenant and agree to purchase from
Pubco all of the Subco Shares held by Pubco.

        2.2

Consideration. As consideration for the sale of the Subco Shares by Pubco o the
Purchasers , the Purchasers shall tender to Pubco upon or prior to the Closing
(i) the Purchase Price and (ii) certificates representing the Pubco Shares
delivered in accordance with below Section 2.3.

        2.3

Procedure for delivery of Pubco Shares. Each Purchaser shall tender his, her or
its certificate representing the Pubco Shares by delivering such certificate to
Pubco duly executed and endorsed in blank (or accompanied by duly executed stock
powers duly endorsed in blank), in each case in proper form for transfer, with
signatures guaranteed, and, if applicable, with all stock transfer and any other
required documentary stamps affixed thereto and with appropriate instructions to
allow the transfer agent to cancel the Pubco Shares. .

        2.4

Procedure for Delivery of Subco Shares. Pubco shall transfer to the Purchasers
or their nominees the Subco Shares (in un-certificated form) in the amount set
out opposite each Purchasers name in Schedule 1. The transfer shall be effected
by execution and delivery of a bill of sale in the form attached hereto as
Schedule 2.


3.

REPRESENTATIONS AND WARRANTIES OF PUBCO

   

Subco and Pubco, jointly and severally, represent and warrant to the Purchasers
in connection with the execution, delivery and performance of this Agreement, as
follows:


  3.1

Organization and Good Standing. Subco is a corporation duly organized, validly
existing and in good standing under the laws of the Province of Alberta and has
the requisite corporate power and authority to own, lease and to carry on its
business as now being conducted. Subco is duly qualified to do business and is
in good standing as a corporation in each of the jurisdictions in which Subco
owns property, leases property, does business, or is otherwise required to do
so, where the failure to be so qualified would have a material adverse effect on
the business of Subco taken as a whole.

        3.2

Authority. Each Pubco and Subco has all requisite corporate power and authority
to execute and deliver this Agreement and any other document contemplated by
this Agreement (collectively, the “Pubco Documents”) to be signed by Pubco or
Subco and to perform their respective obligations hereunder and to consummate
the transactions contemplated hereby.

        3.3

Capitalization of Subco. The entire authorized capital stock and other equity
securities of Subco consists of 200 common shares with a price of CDN$1.00 per
share (the “Subco Common Stock”) and no preference shares. As of the date of
this Agreement, there are 200 shares of Subco Common Stock issued and
outstanding. All of the issued and outstanding shares of Subco Common Stock have
been duly authorized, are validly issued, were not issued in violation of, or
subject to, any pre-emptive rights and are fully paid and non- assessable, the
whole in full compliance with the laws of the Province of Alberta. There are no
outstanding options, warrants, subscriptions, conversion rights, or other
rights, agreements, or commitments obligating Subco to issue any additional
common shares of Subco Common Stock, or any other securities convertible into,
exchangeable for, or evidencing the right to subscribe for or acquire from Subco
any common shares of Subco Common Stock. There are no agreements purporting to
restrict the transfer of the Subco Common Stock, no voting agreements,
shareholders’ agreements, voting trusts, or other arrangements restricting or
affecting the voting of the Subco Common Stock.


--------------------------------------------------------------------------------

- 4 -

  3.4

Title and Authority of Pubco. Pubco is and will be, immediately prior to the
Closing, the registered and beneficial owner of and will have good and
marketable title to all of the Subco Common Stock held by it and will hold such
free and clear of all liens, charges and encumbrances whatsoever.

        3.5

Directors and Officers of Subco. The duly elected or appointed directors and the
duly appointed officers of Subco are as set out in Schedule 3.

        3.6

Actions and Proceedings. To the best knowledge of Pubco and Subco, there is no
basis for and there is no action, suit, judgment, claim, demand or proceeding
outstanding or pending, or threatened against or affecting Subco, any of its
subsidiaries or which involves any of the business, or the properties or assets
of Subco or any of its subsidiaries that, if adversely resolved or determined,
would have a material adverse effect on the business, operations, assets,
properties, prospects, or conditions of Subco and its subsidiaries taken as a
whole (a “Subco Material Adverse Effect”). There is no reasonable basis for any
claim or action that, based upon the likelihood of its being asserted and its
success if asserted, would have such a Subco Material Adverse Effect.

        3.7

Absence of Undisclosed Liabilities. Neither Subco nor any of its subsidiaries
has any material Liabilities or obligations either direct or indirect, matured
or unmatured, absolute, contingent or otherwise that exceed $5,000, unless
otherwise disclosed to the Purchasers.

        3.8

Material Contracts. Schedule 4 attached hereto lists each material contract,
agreement, license, permit, arrangement, commitment, instrument or contract to
which Subco or any of its subsidiaries is a party (each, a “Contract”). Each
Contract is in full force and effect, and there exists no material breach or
violation of or default by Subco or any of its subsidiaries under any Contract,
or any event that with notice or the lapse of time, or both, will create a
material breach or violation thereof or default under any Contract by Subco or
any of its subsidiaries. The continuation, validity, and effectiveness of each
Contract will in no way be affected by the consummation of the Transaction
contemplated by this Agreement. There exists no actual or threatened
termination, cancellation, or limitation of, or any amendment, modification, or
change to any Contract.

        3.9

Certain Transactions. Subco is not a guarantor or indemnitor of any indebtedness
of any third party, including any person, firm or corporation.

        3.10

Completeness of Disclosure. No representation or warranty by Pubco or Subco in
this Agreement nor any certificate, schedule, statement, document or instrument
furnished or to be furnished to the Purchasers pursuant hereto contains or will
contain any untrue statement of a material fact or omits or will omit to state a
material fact required to be stated herein or therein or necessary to make any
statement herein or therein not materially misleading.


--------------------------------------------------------------------------------

- 5 -

Notwithstanding section 9.1 hereof, the representations and warranties contained
in this Section 3 shall survive the Closing indefinitely.

4.

REPRESENTATIONS AND WARRANTIES OF THE PURCHASERS

The Purchasers jointly and severally represent and warrant to Pubco in
connection with the execution, delivery and performance of this Agreement,
notwithstanding any investigation made by or on behalf of Pubco as follows:

4.1

Title and Authority of the Purchasers. Each Purchaser is and will be immediately
prior to the Closing, the registered and beneficial owner, of and will have good
and marketable title to all of the Pubco Shares held by him, her or it and will
hold such free and clear of all liens, charges and encumbrances whatsoever. Each
of the Selling Shareholders has due and sufficient right and authority to enter
into this Agreement on the terms and conditions herein set forth and to transfer
to Pubco the registered, legal and beneficial title and ownership of the Pubco
Common Stock held by it.

    5.

CLOSING CONDITIONS


  5.1

Conditions Precedent to Closing by Pubco. The obligation of Pubco to consummate
the Transaction is subject to the satisfaction or written waiver of the
conditions set forth below by a date mutually agreed upon by the parties hereto
in writing and in accordance with Section 9.6. The Closing of the Transaction
contemplated by this Agreement will be deemed to mean a waiver of all conditions
to Closing. These conditions precedent are for the benefit of Pubco and may be
waived by Pubco in its sole discretion.

            (a)

Representations and Warranties. The representations and warranties of Subco and
the Selling Shareholders set forth in this Agreement will be true, correct and
complete in all respects as of the Closing Date, as though made on and as of the
Closing Date.

            (b)

Performance. All of the covenants and obligations that the Purchasers are
required to perform or to comply with pursuant to this Agreement at or prior to
the Closing must have been performed and complied with in all material respects.

            (c)

Transaction Documents. This Agreement, the Subco Documents, and all other
documents necessary or reasonably required to consummate the Transaction, all in
form and substance reasonably satisfactory to Pubco, will have been executed and
delivered to Pubco.

            (d)

No Action. No suit, action, or proceeding will be pending or threatened which
would:

            (i)

prevent the consummation of any of the transactions contemplated by this
Agreement; or

            (ii)

cause the Transaction to be rescinded following consummation.

            5.2

Conditions Precedent to Closing by the Purchasers. The obligation of the
Purchasers to consummate the Transaction is subject to the satisfaction or
written waiver of the conditions set forth below by a date mutually agreed upon
by the parties hereto in writing and in accordance with Section 9.6. The Closing
of the Transaction will be deemed to mean a waiver of all conditions to Closing.
These conditions precedent are for the benefit of the Purchasers and may be
waived by Subco and the Selling Shareholders in their discretion.


--------------------------------------------------------------------------------

- 6 -

  (a)

Representations and Warranties. The representations and warranties of Pubco set
forth in this Agreement will be true, correct and complete in all respects as of
the Closing Date, as though made on and as of the Closing Date.

          (b)

Performance. All of the covenants and obligations that Pubco is required to
perform or to comply with pursuant to this Agreement at or prior to the Closing
must have been performed and complied with in all material respects. Pubco must
have delivered each of the documents required to be delivered by it pursuant to
this Agreement.

          (c)

No Material Adverse Change. No Subco Material Adverse Effect will have occurred
since the date of this Agreement.

          (d)

No Action. No suit, action, or proceeding will be pending or threatened before
any governmental or regulatory authority wherein an unfavorable judgment, order,
decree, stipulation, injunction or charge would:

          (i)

prevent the consummation of any of the transactions contemplated by this
Agreement; or

          (ii)

cause the Transaction to be rescinded following consummation.

          (e)

Outstanding Shares. On the Closing Date, the issued and outstanding capital
stock of Subco shall consist of 200 Subco Common Shares.


  5.3

Notification. Between the date of this Agreement and the Closing Date, each of
the parties to this Agreement will promptly notify the other parties in writing
if it becomes aware of any fact or condition that causes or constitutes a
material breach of any of its representations and warranties as of the date of
this Agreement, if it becomes aware of the occurrence after the date of this
Agreement of any fact or condition that would cause or constitute a material
breach of any such representation or warranty had such representation or
warranty been made as of the time of occurrence or discovery of such fact or
condition. Should any such fact or condition require any change in the Schedules
relating to such party, such party will promptly deliver to the other parties a
supplement to the Schedules specifying such change. During the same period, each
party will promptly notify the other parties of the occurrence of any material
breach of any of its covenants in this Agreement or of the occurrence of any
event that may make the satisfaction of such conditions impossible or unlikely.

        5.4

Conduct of Subco and Pubco Business Prior to Closing. From the date of this
Agreement to the Closing Date, and except to the extent that the Purchasers
otherwise consents in writing, Subco will operate its business substantially as
presently operated and only in the ordinary course and in compliance with all
applicable laws, and use its best efforts to preserve intact its good reputation
and present business organization and to preserve its relationships with persons
having business dealings with it. Likewise, from the date of this Agreement to
the Closing Date, and except to the extent that the Purchasers otherwise
consents in writing, Subco will operate its business substantially as presently
operated and only in the ordinary course and in compliance with all applicable
laws, and use its best efforts to preserve intact its good reputation and
present business organization and to preserve its relationships with persons
having business dealings with it.


--------------------------------------------------------------------------------

- 7 -

  5.5

Certain Acts Prohibited – Subco. Except as expressly contemplated by this
Agreement or for purposes in furtherance of this Agreement, between the date of
this Agreement and the Closing Date, Subco will not, without the prior written
consent of the Purchasers:


  (a)

amend its Certificate of Incorporation, Articles of Incorporation or other
incorporation documents;

        (b)

incur any liability or obligation other than in the ordinary course of business
or encumber or permit the encumbrance of any properties or assets of Subco
except in the ordinary course of business;

        (c)

dispose of or contract to dispose of any Subco property or assets, including the
Intellectual Property Assets, except in the ordinary course of business
consistent with past practice;

        (d)

issue, deliver, sell, pledge or otherwise encumber or subject to any lien any
shares of the Subco Common Stock, or any rights, warrants or options to acquire,
any such shares, voting securities or convertible securities;

        (e)  


  (i)

declare, set aside or pay any dividends on, or make any other distributions in
respect of the Subco Common Stock, or

        (ii)

split, combine or reclassify any Subco Common Stock or issue or authorize the
issuance of any other securities in respect of, in lieu of or in substitution
for shares of Subco Common Stock; or


  (f)

materially increase benefits or compensation expenses of Subco, other than as
contemplated by the terms of any employment agreement in existence on the date
of this Agreement, increase the cash compensation of any director, executive
officer or other key employee or pay any benefit or amount not required by a
plan or arrangement as in effect on the date of this Agreement to any such
person.


  5.6

Public Announcements. The Purchasers each agree that they will not release or
issue any reports or statements or make any public announcements relating to
this Agreement or the Transaction contemplated herein without the prior written
consent of Pubco, except as may be required upon written advice of counsel to
comply with applicable laws or regulatory requirements after consulting with
Pubco and seeking their reasonable consent to such announcement.

        5.7

Liabilities. Upon the Closing, all payables and liabilities between Pubco and
Subco will be written off by each party and become null.


--------------------------------------------------------------------------------

- 8 -

6.

CLOSING


  6.1

Closing. The Closing shall take place on the Closing Date at the offices of the
lawyers for Pubco or at such other location as agreed to by the parties.
Notwithstanding the location of the Closing, each party agrees that the Closing
may be completed by the exchange of undertakings between the respective legal
counsel for Subco and Pubco, provided such undertakings are satisfactory to each
party’s respective legal counsel.


7.

TERMINATION


  7.1

Termination. This Agreement may be terminated at any time prior to the Closing
Date contemplated hereby by:

          (a)

mutual agreement of the parties;

          (b)

Pubco, if there has been a material breach by the Purchasers of any material
representation, warranty, covenant or agreement set forth in this Agreement on
the part of the Purchasersthat is not cured, to the reasonable satisfaction of
Pubco, within ten business days after notice of such breach is given by Pubco
(except that no cure period will be provided for a breach by the Purchasers that
by its nature cannot be cured);

          (c)

The Purchasers, if there has been a material breach by Pubco or Subco of any
material representation, warranty, covenant or agreement set forth in this
Agreement on the part of Pubco or Subco that is not cured by the breaching
party, to the reasonable satisfaction of the Purchasers, within ten business
days after notice of such breach is given by the Purchasers (except that no cure
period will be provided for a breach by Pubco or Subco that by its nature cannot
be cured);

          (d)

Pubco, Subco, or the Purchasers, if any permanent injunction or other order of a
governmental entity of competent authority preventing the consummation of the
Transaction contemplated by this Agreement has become final and non-appealable.


  7.2

Effect of Termination. In the event of the termination of this Agreement as
provided in Section 7.1, this Agreement will be of no further force or effect,
provided, however, that no termination of this Agreement will relieve any party
of liability for any breaches of this Agreement that are based on a wrongful
refusal or failure to perform any obligations.


8.

INDEMNIFICATION, REMEDIES, SURVIVAL


  8.1

Certain Definitions. For the purposes of this Article 8, the terms “Loss” and
“Losses” mean any and all demands, claims, actions or causes of action,
assessments, losses, damages, Liabilities, costs, and expenses, including
without limitation, interest, penalties, fines and reasonable attorneys,
accountants and other professional fees and expenses, but excluding any
indirect, consequential or punitive damages suffered by Pubco or the Purchasers,
including damages for lost profits or lost business opportunities.

        8.2

Agreement of Pubco to Indemnify. Pubco will indemnify, defend, and hold
harmless, to the full extent of the law, the Purchasers from, against, and in
respect of any and all Losses asserted against, relating to, imposed upon, or
incurred by the Purchasers by reason of, resulting from, based upon or arising
out of:


--------------------------------------------------------------------------------

- 9 -

  (a)

the breach by Pubco or Subco of any representation or warranty of Pubco or Subco
contained in or made pursuant to this Agreement, any Pubco Document or any
certificate or other instrument delivered pursuant to this Agreement; or

        (b)

the breach or partial breach by Subco or Pubco of any covenant or agreement of
Pubco or Subco made in or pursuant to this Agreement, any Pubco Document or any
certificate or other instrument delivered pursuant to this Agreement.


  8.3

Agreement of the Purchasers to Indemnify. The Purchasers will jointly and
severally indemnify, defend, and hold harmless, to the full extent of the law,
Pubco from, against, for, and in respect of any and all Losses asserted against,
relating to, imposed upon, or incurred by Pubco or Subco by reason of, resulting
from, based upon or arising out of:


  (a)

the breach by the Purchasers of any representation or warranty of the Purchasers
contained in or made pursuant to this Agreement, any document or any certificate
or other instrument delivered by the Purchasers pursuant to this Agreement; or

        (b)

the breach or partial breach by the Purchasers of any covenant or agreement of
the Purchasers made in or pursuant to this Agreement, any document or any
certificate or other instrument delivered by the Purchasers pursuant to this
Agreement.


9.

MISCELLANEOUS PROVISIONS


  9.1

Effectiveness of Representations; Survival. Each party is entitled to rely on
the representations, warranties and agreements of each of the other parties and
all such representation, warranties and agreement will be effective regardless
of any investigation that any party has undertaken or failed to undertake.
Unless otherwise stated in this Agreement, and except for instances of fraud,
the representations, warranties and agreements will survive the Closing Date and
continue in full force and effect until one year after the Closing Date.

        9.2

Further Assurances. Each of the parties hereto will co-operate with the others
and execute and deliver to the other parties hereto such other instruments and
documents and take such other actions as may be reasonably requested from time
to time by any other party hereto as necessary to carry out, evidence, and
confirm the intended purposes of this Agreement.

        9.3

Amendment. This Agreement may not be amended except by an instrument in writing
signed by each of the parties.

        9.4

Expenses. Pubco will bear all costs incurred in connection with the preparation,
execution and performance of this Agreement and the Transaction contemplated
hereby, including all fees and expenses of agents, representatives, legal and
accountants.

        9.5

Entire Agreement. This Agreement, the schedules attached hereto and the other
documents in connection with this transaction contain the entire agreement
between the parties with respect to the subject matter hereof and supersede all
prior arrangements and understandings, both written and oral, expressed or
implied, with respect thereto. Any preceding correspondence or offers are
expressly superseded and terminated by this Agreement.


--------------------------------------------------------------------------------

- 10 -

  9.6

Notices. All notices and other communications required or permitted under to
this Agreement must be in writing and will be deemed given if sent by personal
delivery, faxed with electronic confirmation of delivery,
internationally-recognized express courier or registered or certified mail
(return receipt requested), postage prepaid, to the parties at the addresses (or
at such other address for a party as will be specified by like notice) on the
first page of this Agreement.

All such notices and other communications will be deemed to have been received:

  (a)

in the case of personal delivery, on the date of such delivery;

        (b)

in the case of a fax, when the party sending such fax has received electronic
confirmation of its delivery;

        (c)

in the case of delivery by internationally-recognized express courier, on the
business day following dispatch; and

        (d)

in the case of mailing, on the fifth business day following mailing.


  9.7

Headings. The headings contained in this Agreement are for convenience purposes
only and will not affect in any way the meaning or interpretation of this
Agreement.

        9.8

Benefits. This Agreement is and will only be construed as for the benefit of or
enforceable by those persons party to this Agreement.

        9.9

Assignment. This Agreement may not be assigned (except by operation of law) by
any party without the consent of the other parties.

        9.10

Governing Law. This Agreement will be governed by and construed in accordance
with the laws of the State of Nevada applicable to contracts made and to be
performed therein.

        9.11

Construction. The language used in this Agreement will be deemed to be the
language chosen by the parties to express their mutual intent, and no rule of
strict construction will be applied against any party.

        9.12

Gender. All references to any party will be read with such changes in number and
gender as the context or reference requires.

        9.13

Business Days. If the last or appointed day for the taking of any action
required or the expiration of any rights granted herein shall be a Saturday,
Sunday or a legal holiday in the State of Nevada, then such action may be taken
or right may be exercised on the next succeeding day which is not a Saturday,
Sunday or such a legal holiday.

        9.14

Counterparts. This Agreement may be executed in one or more counterparts, all of
which will be considered one and the same agreement and will become effective
when one or more counterparts have been signed by each of the parties and
delivered to the other parties, it being understood that all parties need not
sign the same counterpart.

        9.15

Fax and PDF Execution. This Agreement may be executed by delivery of executed
signature pages by fax or PDF document via Email and such execution will be
effective for all purposes.


--------------------------------------------------------------------------------

- 11 -

  9.16

Schedules and Exhibits. The schedules and exhibits are attached to this
Agreement and incorporated herein.

[THIS PART LEFT INTENTIONALLY BLANK]

--------------------------------------------------------------------------------

- 12 -

IN WITNESS WHEREOF the parties hereto have executed this Agreement as of the day
and year first above written.

FUHUIYUAN INTERNATIONAL HOLDINGS LIMITED.

Per: /s/ Stolfin Wong
        Name: Stolfin Wong
        Title: President and Director

KWEST INVESTMENTS & DEVELOPMENT INC.

Per: /s/ Eric Lo
        Name: Eric Lo
        Title: Director


/s/ Stolfin Wong
Stolfin Wong


/s/ Eric Lo
Eric Lo

/s/ Hon Ming Tony Wong
Hon Ming Tony Wong

/s/ Willie Chan
Willie Chan

--------------------------------------------------------------------------------

SCHEDULE 1

THE PURCHASERS/ALLOCATION OF SHARES





Name
Number of
Pubco Shares to
be tendered to
Pubco Total Number of
Subco Shares to
be transfered by
Pubco on
Closing Hon Ming Tony Wong 1,000,000 66.66 Stolfin Wong 1,000,000 66.66 Eric Lo
500,000 33.34 Willie Chan 500,000 33.34


--------------------------------------------------------------------------------

SCHEDULE 2

BILL OF SALE

TO: HON MING TONY WONG, STOLFIN WONG, ERIC LO AND WILLIE  
CHAN______________________________ (the “Purchaser”)             FROM: FUHUIYUAN
INTERNATIONAL HOLDINGS LIMITED. a State of Nevada   corporation having its
executive officer at Suite 204, 15615 102 Avenue,   Edmonton, Alberta, Canada.
(the “Vendor”)

     For good and valuable consideration (the receipt and sufficiency of which
is hereby acknowledged by the undersigned), the Vendor hereby assigns, sets
over, conveys and transfers to the Purchaser all of its right, title and
interest in and to 200 shares of common stock of KWEST INVESTMENTS & DEVELOPMENT
INC., an Alberta corporation (the “Subject Shares”), and all right, title,
property and claim whatsoever in respect thereof.

     TO HOLD the said Subject Shares and every part thereof, and all the right,
title and interest of the Vendor therein and thereto, unto and to the use of the
Purchaser.

     AND the Vendor does hereby, covenant, promise and agree with the Purchaser:
THAT the Vendor is now rightfully and absolutely possessed of and entitled to
the said Subject Shares and every part thereof; AND that the Vendor now has good
right to assign the same unto the Purchaser, and according to the true intent
and meaning of this Bill of Sale; AND that the Purchaser, shall and may from
time to time, and at all times hereafter, peaceably and quietly have, hold,
possess, and enjoy the said Subject Shares and every part thereof, to and for
its own use and benefit, without any manner of hindrance, interruption,
molestation, claim or demand whatsoever of, from or by the Vendor or any person
or persons whomsoever; AND that the said Subject Shares are free and clear from
all encumbrances.

     IT IS AGREED that this Bill of Sale and everything herein contained shall
enure to the benefit of and be binding upon the executors, administrators and
assigns or successors and assigns of the parties hereto respectively.

--------------------------------------------------------------------------------

- 2 -

     The undersigned hereby agrees to execute such further documents, transfers,
assignments, conveyances, consents and assurances as may be necessary to give
full effect to the transactions referred to herein.

DATED as of the 17th day of January, 2014.

FUHUIYUAN INTERNATIONAL HOLDINGS LIMITED.

Per:
      /s/ Stolfin Wong

      Name: Stolfin Wong

      Title: President and Director

--------------------------------------------------------------------------------

SCHEDULE 3

TO THE SHARE EXCHANGE AGREEMENT AMONG
FUHUIYUAN INTERNATIONAL HOLDINGS LIMITED, FUHUIYUAN INTERNATIONAL GROUP
(HOLDINGS) LIMITED. AND THE SELLING SHAREHOLDERS AS SET OUT IN THE
SHARE EXCHANGE AGREEMENT

DIRECTORS AND OFFICERS OF SUBCO

Directors:

  1.

Willie Chan

        2.

Eric Lo

Officers:

  1.

Willie Chan – President

        2.

Eric Lo — Secretary


--------------------------------------------------------------------------------

SCHEDULE 4

SUBCO MATERIAL CONTRACTS

Land Sale and management Agreement with Kimura Lake – April 30, 2009

Land Sale Contract with Kimura Lake – 2009

Land Sale Contract Addendum with Kmura Kake – June 15, 2009

--------------------------------------------------------------------------------